Citation Nr: 1422320	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left foot disorder.  

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In February 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.

These matters were before the Board in November 2011 and were remanded.  At that time, the Board recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Subsequently, the agency of original jurisdiction (AOJ) provided notice to the Veteran on this recharacterized issue.  

While in its August 2013 statement of the case the AOJ again characterized the issue as service connection for PTSD, it substantively adjudicated the matter of service connection for any acquired psychiatric disorder, including PTSD.

In March 2014, the Veteran's attorney submitted additional evidence and argument, along with a waiver of initial RO consideration of such evidence.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

As stated in the November 2011 Board decision, the issue of entitlement to service connection for a right shoulder disorder was raised by the Veteran's attorney in a February 2011 letter.  In a March 2014 letter, the attorney further raised the issues of entitlement to service connection for a left knee disorder and to a total disability rating for individual unemployability due to service-connected disabilities.  These matters are referred to the AOJ for appropriate action.  

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not incurred in service and is not related to any in-service stressful event or to service in any other way.

2.  A left foot disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

An acquired psychiatric disorder, to include PTSD

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a veteran did not serve in combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone generally cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

In this case, the record does not reflect, and the Veteran does not assert, that he engaged in combat with the enemy, or that his in-service stressful event is related to fear of hostile military or terrorist activity.  See 38 U.S.C.A. § 1154(b); 38 C.F.R.  § 3.304(f).  Rather, the Veteran contends that his PTSD was the result of an in-service assault.

VA recognizes that because assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  To service connect PTSD, there must be some credible evidence to support the veteran's assertion that the stressful event occurred.  This does not mean that the evidence actually proves that the incident occurred, rather that there be at least an approximate balance of positive and negative evidence that it occurred.  If the military record contains no documentation that a personal assault occurred, alternative evidence might still establish an in-service stressful incident.  

In personal assault claims, secondary evidence may need interpretation by a clinician, especially if it involves behavior changes.  Evidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a neuropsychiatric physician.   

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

As reflected in several statements and in his February 2011 testimony, the Veteran asserts that he has psychiatric disability, including PTSD, as the result of an in-service incident whereby he was trapped in a foxhole by fellow soldiers.

Service treatment records reflect no findings or complaints related to psychiatric problems, and the June 1968 report of examination for separation from service reflects a normal evaluation.  At the time of his separation examination, the Veteran reported a history of several orthopedic problems, but reported that he did not have and had never had frequent trouble sleeping, frequent or terrifying nightmares, depression, excessive worry, or nervous trouble of any sort, providing factual evidence against his own claim. 

A June 1993 private hospital discharge summary reflects that the Veteran presented with a history of using heroin, and that he had previously been treated in 1991 but had been drug-free until he relapsed.  His final diagnoses were heroin addiction and withdrawal syndrome.  
 
An April 2001 letter from the Veteran's private physician, J.M., reflects that the Veteran had been his psychiatric patient since February 2001, had been psychiatrically hospitalized, and had intense emotional mood lability linked to conflicts in his (post-service) workplace, a statement that only provides more evidence against this claim.  

Dr. J.M. stated that the Veteran suffered from major depression, that a significant part of the depression was linked to his conflicts with supervisors at work, and that Dr. J.M. did not foresee the possibility of the Veteran returning to work for his previous employer in the foreseeable future.

An April 2001 record from the Veteran's private physician, Dr. A.R. reflects that the Veteran had been his patient since 1999 and had been treated for anxiety and depression.  Dr. A.R. stated that, during the course of his treatment, he had developed psychotic behaviors with significant paranoid delusions and had been hospitalized for his mental condition. 

A May 2001 private psychological evaluation report reflects diagnoses of major depressive disorder, single episode, alcohol abuse, and heroin abuse.  

The Veteran first filed service connection claims for PTSD and depression in May 2003.

VA treatment records reflect that the Veteran was hospitalized several times from June to August 2003 for a drug problem and psychiatric treatment.  On admission in June 2003, the Veteran reported drug abuse, paranoia, and violent ideation, but denied PTSD symptoms, providing more factual evidence against this claim.  

On admission in August 2003, an acute exacerbation of PTSD was noted, as the Veteran reported that "all of his problems begin with his PTSD related to his Vietnam combat experiences," that his medications were not controlling his PTSD, and that his PTSD triggered his depression.  

The Veteran's wife submitted a statement dated in August 2003 indicating that the Veteran had episodes of depression, and that he used heroin due to his depression.  She stated that the "one thing that seems to [haunt] him" are his experiences in service "with [his sergeant] and the prison in Germany."

The report of an August 2003 VA mental health examination reflects that the Veteran reported no combat experience and being deployed to Germany during service.  He reported that there was a sergeant who did not like him and that he was assigned to difficult duties and details, such as being sent to a well-known prison where he was assigned to clean the basement and go to places where he felt uncomfortable where he saw some "skeletons," and that he was threatened with being sent to Vietnam.  He was noted to have expressed his thoughts and feelings in a vague manner, indicating how upset he was for serving in Germany and being with the sergeant who did not like him.  It was noted that the Veteran had a solid 35-year work history as a technician, but also had a history of heroin abuse.  The diagnoses were opiate dependence and personality traits affecting general medical condition.  

The examining physician stated that the Veteran's allegations of PTSD linked to service were not supported by longitudinal history or evidence in the claims file, providing more evidence against this claim.

Also, in August 2003, the Veteran submitted a statement describing his claimed in-service stressors.  Such stressors were: (1) being fearful for his life during basic training due to grenade launches, weapons handling, and heavy artillery, being annoyed with training, and being depressed by the controlling drill instructor's commands, which caused him to be isolated and frightened; (2) being overwhelmed with depression after completion of his training, feeling angry and out of control, and becoming more isolated and less communicative with other soldiers; (3) his sergeant's abusiveness, feeling trapped and depressed, and being sent to prison; and (4) not adjusting to civilian life and having his first episode of a nervous breakdown working a new job, at which time he began having psychiatric symptoms and using heroin. 

October 2003 VA treatment notes reflect that the Veteran reported homicidal ideation toward his sergeant in the army and worsening nightmares of past service trauma, noncombat related.  

An August 2004 VA psychiatric note reflects that the Veteran reported being afraid to go to sleep due to nightmares.  He described hearing voices telling him to kill himself.  He reported first being depressed when he witnessed a boy getting killed by a tank in Germany while he was on active duty, and that a couple of weeks after the accident he began to snort heroin.  

In statements dated in July and August 2007, the Veteran's wife and two of his friends, J.R. and A.R., described the Veteran's deterioration, including numerous psychiatric problems and social isolation.  The Veteran's wife asserted that she had been married to the Veteran for 24 years, and that she had noticed a decline in his well-being and health within the last 12, including his mental health.  

The Veteran submitted a statement, dated in December 2009, that first described his claimed in-service stressor of being trapped in a foxhole by fellow soldiers.  The Veteran stated that, following the assassination of Martin Luther King, soldiers where he was stationed in Germany were fighting among themselves, and a decision was made to conduct war games outside the Army base.  He stated that during one of the night training exercises, the Veteran was in a foxhole when three soldiers in a vehicle approached his foxhole.  The soldiers were supposed to pull beside him for fire support but instead covered his hole, trapping him in it.  He stated that he cried out for help and was terrified, and finally heard his sergeant telling the soldiers to back up.  The vehicle was removed, and the sergeant helped him out of the foxhole.  The Veteran stated that the sergeant then asked if he was alright and sent him to the medic, where he was given pills and told to rest.  He stated that his sergeant told him that the incident was an accident and that he would not write any report because he did not want any trouble, that the Veteran was shaken by the incident the next morning, and that every night in his quarters after the incident he was unable to sleep and had dreams of dying.

The Veteran submitted further statements from his wife, brother, and two friends in July 2010.  The Veteran's wife asserted that she had observed him having depression for more than 25 years, and that he stated "all the time that he wants to commit suicide due to his tragic event that took place while station[ed] in Germany during a war game training."  She reported that he "constantly talk[ed] about this incident as if it just occurred yesterday," and stated that "they tried to kill him and take him hostage and left him to die."  She reported that he was "always talking about the gun tanker that ran over him in the fox hole and how they left him there to be killed, how dark it was and how scared and afraid he was and how he screamed and shouted for help and no one came to help him."  

The Veteran's friend stated that he met the Veteran shortly after they were both in the army, and that the Veteran started crying and yelling that they kept him in a hole during a war game training exercise in Germany.  The friend further asserted that, from the beginning of their friendship, the Veteran had shared the story with him about how he was in a foxhole when an APC carrier pulled over him and trapped him, how dark and creepy it was, how he screamed and yelled but nobody helped, and how he "thought that the enemy was there to kill him and he was going to die." 

The Veteran's brother stated that the Veteran changed after the army and appeared to be very depressed.  

The Veteran's second friend reported that he had known the Veteran for a long time, that he was always depressed, and that he would get upset and state that they were going to kill him in the hole.  

The Veteran submitted a statement dated in December 2010 from a VA psychiatrist, Dr. L.Z., stating that the Veteran had been under his care in the clinic since March 1968 for PTSD related to a non-combat incident that occurred when a serious attempt was made on his life in service, and that he had not been able to work since 1999 due to his PTSD.  

In a May 2011 letter, the Veteran's attorney stated that the date of 1968 was a typographical error, but that Dr. L.Z. had retired and was not available to correct the date.  

During his February 2011 Board hearing, when asked about his in-service stressor, the Veteran again gave the account given in the December 2009 statement.  He asserted that he had been trapped in the foxhole for about two minutes, but that he had been terrified during that time and thought he would be crushed to death.  He further stated that the only person he believed could verify his account of the incident was his sergeant, but that the sergeant had died.  He further testified that he had nightmares several times a week and flashbacks, and had been put in a mental ward around 10 or 12 times.  He further asserted that his drug and alcohol problems began right after the episode in Germany to self-medicate, and that he had never had an alcohol or drug abuse problem before the incident. 

The Veteran's statements at hearing appeared vague and highly unclear.     

A March 2011 statement from the Veteran's VA attending psychiatrist reflects that he received VA treatment, including for PTSD and major depressive disorder, and that in reviewing the available psychiatric records, he believed that it was at least as likely as not that the Veteran's PTSD "is related to the incident while in service."

The Veteran also submitted a letter from P.T., a fellow soldier stationed in Germany with the Veteran.  P.T. sated that, in Germany, P.T. suffered a head injury, that on a daily and nightly basis they had to run for their lives, that they could not fully sleep or take showers because everything was on lockdown, and that there was daily fighting between white and black soldiers.  He further stated that people were shot and beaten, and that "a couple of soldiers" were run over "in the field," but that it was called "an accident."  

In May 2011, the Veteran also submitted statements dated in February 1997 from J.R. and R.J., which appear to be written on behalf of P.T.  J.R.'s letter describes incidents witnessed by J.R. and P.T. and the riots that took place in Germany after the April 1968 death of Martin Luther King.  R.J.'s letter also describes riots and violence between soldiers in Germany beginning in April 1968, and an assault on P.T.

An evaluation report from a private physician, Dr. V.H.-P., dated in November 2013, reflects diagnoses of PTSD and major depressive disorder, and related such psychiatric disorders to the Veteran's asserted in-service stressor of being trapped in a foxhole by fellow soldiers.

Considering the pertinent evidence in light of the governing legal authority, the Veteran's service connection claim must be denied.  While the Veteran has been shown to have current psychiatric disability, no such disability was incurred in service or is related to any in-service stressful event or to service in any other way.

The record does not reflect that any acquired psychiatric disorder was incurred in service.  Service treatment records reflect no findings or complaints related to psychiatric problems, and on June 1968 separation examination the Veteran had a normal psychiatric evaluation and denied ever having had frequent trouble sleeping, frequent or terrifying nightmares, depression, excessive worry, or nervous trouble of any sort.  

The earliest mental health treatment asserted by the Veteran and his attorney, as reflected in a May 2011 written statement, is for drug abuse problems in the 1980s and 1990s; as reflected in that statement, while the Veteran purportedly obtained such records, he chose not to submit them.  Such actions do not support the Veteran's claim.    

The record reflects substance abuse and psychiatric treatment beginning in the 1990s, more than 20 years after the Veteran's service; prior to 2003, such psychiatric symptoms were noted to have been related to other issues such as his conflicts with supervisors at work.

Furthermore, the Board finds the Veteran's statements and testimony regarding both his claimed in-service stressor of being trapped in a foxhole by fellow soldiers and the onset of his psychiatric symptomatology not to be accurate.  

The Veteran first described his asserted stressor in a December 2009 statement, more than six years after his claim for service connection.  Prior to asserting this stressor, he claimed that numerous other in-service stressors were the cause of his psychiatric symptomatology.  

At the time of his first diagnosis of PTSD in August 2003, he asserted that all of his problems began with his PTSD related to his Vietnam combat experiences.  

The Veteran did not serve in Vietnam.

The fact that the Veteran made such a blatantly false statement in order to establish an in-service stressor to support a diagnosis of service-related PTSD is severely detrimental to his credibility in reporting in-service stressors and experiences for the purposes of establishing service connection for an acquired psychiatric disorder, including PTSD.

Following the August 2003 diagnosis based on a false claim of Vietnam combat service, the Veteran asserted numerous other in-service stressors.  Later in August 2003, on VA examination, he described being harassed by a sergeant who did not like him, being forced to clean in a prison, and being threatened with being sent to Vietnam (as opposed to having gone to Vietnam).  

In August 2003, in response to VA's request for him to describe his in-service stressors, he listed (1) pressure and fear in training due to weapons fire and being annoyed with his drill instructor; (2) being isolated from other soldiers; (3) abusiveness by his sergeant; and (4) not adjusting to civilian life.  During August 2004 psychiatric treatment, he reported first being depressed and using heroin after witnessing a boy get killed by a tank in Germany.  

The fact that the Veteran asserted numerous and varying stressors as being the cause of his psychiatric symptoms for six years prior to describing the incident in the foxhole weighs heavily against his credibility.  Simply stated, his stressors are not consistent.      

Also, while in the December 2009 statement and during his February 2011 Board hearing the Veteran asserted that he received psychiatric treatment at the time of the foxhole incident, service treatment records reflect no such psychiatric treatment or other such treatment described by the Veteran, despite records of treatment for numerous other medical problems in service.  The Veteran own statements in service support this finding.  

Similarly, the Board finds the Veteran's account of the onset of his psychiatric symptomology in service not to be accurate.  The service treatment records, including the Veteran's own report of history at the time of his separation from service, contradict this account.  Moreover, in light of his inconsistent and false statements discussed above, the Board does not find the Veteran to be credible in reporting his symptom history in connection with his claim.  

In this regard, during August 2004 VA treatment he reported first being depressed when he witnessed a boy get killed by a tank in Germany, and that a couple of weeks after he began to snort heroin, while in his December 2009 statement and during his February 2011 Board hearing he asserted that his psychiatric and drug and alcohol problems began immediately after the foxhole incident.  The problems with the Veteran's recollections of events are clear.  

The Board likewise finds the lay statements submitted in support of the Veteran's claim not to be accurate.  Initially, the four statements from the Veteran's wife and friends submitted prior to December 2009 do not mention the foxhole incident, while the July 2010 statements from his wife, brother, and friends all mention the incident in detail.  Moreover, in July 2010, the Veteran's wife asserted that the Veteran stated "all the time that he want[ed] to commit suicide due to his tragic event that took place while station[ed] in Germany," "constantly talk[ed] about this incident as if it just occurred yesterday," and was "always talking about the gun tanker that ran over him in the fox hole," and his friend stated that, from the beginning of their friendship shortly after service, the Veteran cried and yelled about the foxhole incident.  These statements lack credibility in light of the evidence discussed above that, despite describing numerous in-service stressors for six years prior to December 2009, the Veteran did not mention the foxhole incident.  His statements regarding service in Vietnam combat only support this finding. 

Moreover, the Veteran's friend's July 2010 statement that the Veteran "thought that the enemy was there to kill him" conflicts with the Veteran's account that his fellow soldiers had trapped him, and the Veteran's wife's July 2010 statement conflicts with her earlier August 2003 statement that that the "one thing that seem[ed] to [haunt] him" were his experiences in service "with [his sergeant] and the prison in Germany."  Also, the Veteran's wife's 2007 statement that asserted that she had been married to the Veteran for 24 years, and that she had noticed a decline in his mental health within the last 12, conflicts with her later July 2010 statement that she had observed him having depression for more than 25 years.  These lay statements are not consistent and deeply unreliable.

Overall, these statements, including the statements of the Veteran, provide evidence against this claim, clearly indicating an inaccurate factual history that is distinct.  Beyond which, the hearing testimony before the undersigned was highly unclear and appeared highly inaccurate.

The Board also notes the lay statements received in May 2011 from fellow soldiers.  However, while most statements describe violence between soldiers in Germany beginning in April 1968, they do not specifically address the Veteran's claimed in-service stressor.  Moreover, the assertion from P.T. that "a couple of soldiers" were run over "in the field" but that it was called "an accident" is inconsistent with the Veteran's account of his asserted stressor or, at best, simply does not relate to it.  

Furthermore, the Board finds that the medical evidence, including statements from the Veteran's treating physicians, indicating a diagnosis of PTSD or other psychiatric disability related to the Veteran's service is not probative.  Initially, again, while the record reflects diagnoses of depression, substance abuse, and other such psychiatric problems beginning in the 1990s that were not noted to be related to service, the initial diagnosis of PTSD in August 2003, which formed the basis of the Veteran's medical history of PTSD for VA treatment, was based on the Veteran's false report of combat service in Vietnam.  

In this regard, on admission for hospitalization in June 2003, the Veteran reported drug abuse, paranoia, and violent ideation, but denied PTSD symptoms, providing factual evidenced against his own claim of high probative value (when he was seeking treatment and would be expected to give accurate information).

Additionally, the December 2010 statement from Dr. L.Z. is not probative as it barely describes what the Veteran's "non-combat incident" was, to which PTSD was related, except that it was "a serious attempt was made on his life," which actually contradicts the Veteran's description of his in-service stressor.  Likewise, the March 2011 statement from the Veteran's VA attending psychiatrist that it was at least as likely as not that PTSD "is related to the incident while in service" does not even state what such "incident" was.  The November 2013 evaluation of Dr. V.H.-P. reflects diagnoses of PTSD and major depressive disorder and relates such disorders to the Veteran's asserted in-service stressor of being trapped in a foxhole by fellow soldiers.  However, as the Board finds the Veteran's reported history regarding his stressors and in-service psychiatric problems not to be credible, it finds any medical opinion or diagnosis based on such history, as each in the Veteran's favor is in this case, not to have probative value.

Thus, the Board finds that the evidence weighs heavily against a finding that an acquired psychiatric disorder was incurred in service, is related to any in-service stressful event, or is related to service in any other way.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

A left foot disorder

As reflected in his testimony before the Board in February 2011, the Veteran asserts that he originally injured his foot in service when unloading a truck when a 50-gallon drum fell on his left foot.  He asserts that he was treated for the injury two or three times in service, but that the injury still bothered him, causing shooting pain in the left foot, and that it had resulted in current foot disability, including arthritis.  The Veteran testified that, after service in the 1970s and 1980s, he had problems including pain in the left foot, and that in the last year he had been given cortisone shots in the foot at a VA facility and had surgery for a bone spur, where his bone did not heal correctly.  

Service treatment records reflect that, in August 1967, the Veteran dropped a 50-gallon drum on his left foot and had swelling and tenderness over the foot.  He was noted to have had a possible fracture of the left foot.  X-rays later that day revealed no fracture, and the impression was contusion of the left foot.  He was returned to duty with recommended light duty for two days.  The June 1968 report of examination for separation from service reflects a normal clinical evaluation of the feet with no foot problems noted, although past problems with the left knee and right shoulder were noted.  In his report of medical history at that time, the Veteran reported that he did not have and had never had foot trouble, while reporting a history of knee and shoulder trouble.  

The Veteran first filed a service connection claim for his left foot disorder in May 2003.  

The report of an August 2003 VA examination reflects that the Veteran reported several years of pain in both feet, which he attributed "to wearing boots during service," but that he had not been evaluated by any orthopedic surgeon or podiatrist for his feet problems.  

Examination revealed bilateral pes planus with no callosity or tenderness on the plantar aspect of the feet. 

The Veteran submitted an examination report, received in September 2010, from Dr. E.R., stating that service records from 1967 revealed possible fracture from dropping a 50-gallon drum on his left foot, that he continued to have tenderness, and that the Veteran had ongoing left foot dysfunction related to injury while in the service and surgery performed sequela to the injury.  

The report of a September 2012 VA examination reflects that the examiner reviewed the claims file and noted the Veteran's in-service injury to the left foot.  The examiner also reviewed previous diagnostic tests.  An August 2003 left foot X-ray showed evidence of bilateral pes planus but otherwise no diagnostic bone or joint abnormality.  May 2008 X-rays revealed bilateral hammertoe deformity, osteopenia, questionable bilateral first metatarsophalangeal (MTP) joint space narrowing with remaining MTP joint spaces maintained and no obvious displaced fractures.  July 2009 X-rays revealed no osteomyelitis, and mild soft tissue swelling of the dorsum.  September 2009 X-rays revealed apparent hammertoe deformity, but no fracture, dislocation, or other significant bone abnormality.  January 2012 magnetic resonance imaging (MRI) of the left foot showed palpable abnormality on the dorsum of the foot, just dorsal to the first metatarsal bone, osteoarthritis with bone spurring and subchondral cystic change, other degenerative changes, and hammertoe deformities.  

The VA examiner diagnosed arthritis of multiple joints of he left foot, semi-rigid bilateral hammertoes, bilateral pes planus, onychomycosis of the bilateral great toenail, and bilateral corns of the dorsum of the foot.  The examiner opined that it was less likely than not that any current left foot disorder was related to the Veteran's period of service, as none of his current foot conditions occurred during his service.  The examiner noted that the Veteran sustained a contusion of his left foot while in service, but that the injury resolved uneventfully during service.

The Veteran also submitted statements dated in December 2013 and November 2013, from his wife and brother.  The Veteran's wife stated that she had observed her husband for the last 30 years having problems involving his left foot, and that he was always in pain and had limited motion.  The Veteran's brother stated that the Veteran sustained a left foot injury that caused him a great deal of pain and still did, and that, after he saw his brother in the 1960s after the incidents occurred, he could hardly walk, and that such pain had endured over the years.  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's claim for a left foot disorder must be denied. 

Initially, the record does not reflect that any arthritis began in service or until many years after service.  X-rays at the time of the Veteran's in-service injury revealed no fracture, he was returned to duty with recommended light duty for two days, and no further problems related to the foot injury were noted in the service treatment records.  Also, the Veteran's foot was noted to be normal at separation, with the Veteran reporting no current or history of foot problems, and there is no diagnosis of arthritis involving the left foot until many years after the Veteran's service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.

The most probative evidence in this case is the September 2012 VA examiner's report and opinion.  The examiner had appropriate expertise, reviewed the claims file, discussed the Veteran's left foot in-service injury as documented in the service treatment records, and thoroughly examined the Veteran.  The Board finds the examiner's opinion that no current left foot disorder is related to the Veteran's period of service to be persuasive.  The examiner's explanation is consistent with the record, as X-rays at the time of the Veteran's injury revealed no fracture, he was returned to duty with recommended light duty for two days, no further problems related to the foot injury were noted in the service treatment records, and the Veteran's foot was noted to be normal at separation, with the Veteran reporting no current or history of foot problems.  Also, the examiner reviewed numerous foot X-rays and MRIs from August 2003 to January 2012 in coming to her conclusion.

The Board finds the September 2010 opinion of Dr. E.R. that current foot dysfunction was related to the Veteran's in-service injury to be far less probative.  Dr. E.R. provided very little description or diagnosis of the Veteran's left foot disability, and no rationale for his opinion, other than acknowledging that the Veteran dropped a 50-gallon drum on his foot more than 50 years prior and reported continuing to have tenderness.  This is particularly relevant considering the Veteran's in-service X-rays showing no fracture and the apparent resolution of his in-service foot injury in a short period of time.

The Veteran is competent to report that, from the time of his in-service injury, he had pain and other left foot problems until the present.  His wife and brother are likewise competent to report that he has had foot pain and problems for many years, and that he could barely walk right after service and that his foot problems persisted from service to the present.

However, the record does not reflect any such continuity of symptomatology, and, to the extent that the Veteran or his wife or brother asserts any, the Board finds such assertions not to be credible.  Again, X-rays at the time of the Veteran's injury revealed no fracture, he was returned to duty with recommended light duty for two days, no further problems related to the foot injury were noted in service, and the Veteran's foot was noted to be normal at separation, with the Veteran reporting no current or history of foot problems, even while reporting a history of knee and shoulder trouble.  Also, the record does not reflect that the Veteran sought any treatment for foot problems until filing his original service connection claim in May 2003, almost 45 years after his separation from service.  Furthermore, after filing his claim, on August 2003 VA examination, he reported several years of pain in both feet, which he attributed "to wearing boots during service"; he did not mention his in-service left foot injury or report any problems resulting from it.  Moreover, even if the Board found that the Veteran was both credible and competent to determine the etiology of any current foot disorder, such opinion would be heavily outweighed by the VA examiner's September 2012 opinion, which the Board finds persuasive for the reasons discussed above.  Beyond the above, as noted above, the Veteran is not always an accurate historian of his disabilities.    

Thus, the Board finds that no current left foot disorder is related to the Veteran's service.  Accordingly, service connection for a left foot disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in August 2007 and September 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While the September 2012 notice letter was provided subsequent to the initial RO determination in April 2008, after issuance of the letter and opportunity for the Veteran to respond, an August 2013 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements submitted on the Veteran's behalf have been obtained.

Also, the Veteran was provided a VA examination of his claimed left foot disorder in September 2012.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

While a VA examination was not obtained for the acquired psychiatric disorder claim, as discussed above, the evidence does not establish any in-service event, injury or disease to which a psychiatric disability can be linked, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Highly probative evidence supports this finding (in some respects, some of the Veteran's own prior statements).  

In this regard, it is important to note that the facts of this case provide highly probative evidence against this claim, both regarding the alleged events in service and the fact that the Veteran is not an accurate historian.  Any examination based on the Veteran's recollections would have no probative value.  This case must be adjudicated on the correct facts.  The facts of this case, in this atypical situation, support the finding that no examination should be obtained. 

The AOJ substantially complied with the Board's November 2011 remand instructions.  In a September 2012 letter, the AOJ requested pertinent records and information from the Veteran and provided requisite notice; the Veteran and his attorney responded in October 2012.  The AOJ also provided an adequate VA examination in connection with the Veteran's left foot disorder claim.  Thus, a remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for a left foot disorder is denied.
REMAND

In its November 2011 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disorder.  The examiner was requested to render the following opinions: 
(1) Does the Veteran currently have a left knee disorder?  If so, what is the etiology of this disorder and is it at least as likely as not (50 percent or more) related to service?  (2) Did the Veteran have any left knee disorder at the time of his entrance into active service in August 1966, and if so, what was the nature of this disability?  (3) If the Veteran entered service with a left knee disorder, did this disorder increase in severity during service and if so, did the increase in severity represent simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying condition or did the increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder?

The Veteran was provided a VA examination in September 2012.  However, while the examiner acknowledged that, during service, the Veteran stated that his left knee "slipped out of joint before and during service," the examiner provided no opinion as to whether the Veteran had any left knee disorder at the time of his entrance into active service in August 1966, and, if so, whether any such disorder increased in severity during service beyond the natural progress of the disorder.  Therefore, an addendum opinion is required to answer the Board's questions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's left knee from the Washington, DC, VA Medical Center, dated from October 2005 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Forward the Veteran's claims file to the VA examiner who conducted the September 2012 examination, and ask that an addendum opinion be provided regarding the etiology of any left knee disorder.  

Following a review of the claims file, to include service and post-service medical records, and the September 2012 examination results, the examiner is requested to answer the following questions:

(a) Did the Veteran clearly and unmistakably have any left knee disorder at the time of his entrance into active service in August 1966, and if so, what was the nature of this disability? 

(b) If the Veteran entered service with a left knee disorder, was the disorder clearly and unmistakably not aggravated by his service from August 1966 to August 1968?

(c) If the Veteran entered service with a left knee disorder, is such left knee disorder related to current left knee disability?  In other words, is it at least as likely as not (50 percent or more) that any left knee disorder that preexisted the Veteran's service caused or aggravated (worsened beyond its natural progression) or is otherwise related to any current left knee disability?

An explanation for any opinion given should be provided.  

If the September 2012 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


